SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

594
KA 15-00787
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL A. BERTOLLINI, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


KARPINSKI, STAPLETON & TEHAN, P.C., AUBURN (ADAM H. VANBUSKIRK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered January 29, 2015. The judgment convicted
defendant, upon his plea of guilty, of failure to report a change of
address as a sex offender.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Bertollini ([appeal No. 2] ___
AD3d ___ [July 8, 2016]).




Entered:    July 8, 2016                           Frances E. Cafarell
                                                   Clerk of the Court